DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
This application is in condition for allowance except for the presence of claims 18-20 directed to an invention non-elected without traverse.  Accordingly, claims 18-20 been cancelled.


Allowable Subject Matter
Claims 1-3, 5-14, 16, 17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-3, 5-10 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a method for forming an assembly, the method comprising:  the cap structure formed by electroplating a material at least partially within and beyond a tallest level of the colloidal template in a system vertical direction; wherein the electrical isolation layer electrically isolates the substrate from the cooling device, in combination with the rest of claim limitations as claimed and defined by the Applicant.  In the reference of record King (USPGPUB DOCUMENT: 2014/0011014) discloses in Fig 6a-6f & 7 a method for forming an assembly, the method comprising:
depositing a colloidal template(120a)[0027] onto a substrate(105), wherein the colloidal template(120a)[0027] is porous;
depositing[0036,0037] a metal layer(630/130)[0044] onto and within the colloidal template(120a)[0027];
depositing a cap structure(155a) onto the colloidal template(120a)[0027] opposite of the substrate(105);
removing[0044,0045] the colloidal template(120a)[0027] from between the substrate(105) and the cap structure(155a) to form a metal inverse opal structure(135/635) disposed therebetween but does not disclose the relationship of the cap structure formed by electroplating a material at least partially within and beyond a tallest level of the colloidal template in a system vertical direction and
wherein the electrical isolation layer electrically isolates the substrate from the cooling device.  Therefore, it would not be obvious to make the assembly as claimed.

Claims 11-14, 16, 17 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a method for forming a power electronic assembly, the method comprising:  electrodepositing a metal layer onto and within the colloidal template to be in contact with the substrate and the colloidal template; depositing a collector electrode attached onto a side surface of the cap structure to extend from the cap structure, in combination with the rest of claim limitations as claimed and defined by the Applicant.  In the reference of record King (USPGPUB DOCUMENT: 2014/0011014) discloses in Fig 4B, 6a-6f & 7 a method for forming a power electronic assembly, the method comprising: depositing a colloidal template(120a)[0027] onto a substrate(105), wherein the colloidal template(120a)[0027] is porous; electrodepositing[0036,0037] a metal layer(630/130) onto and within the colloidal template(120a)[0027]; removing[0044, 0045] the colloidal template(120a)[0027] from the substrate(105) to form a metal inverse opal structure(135/635) having a plurality of pores; coating an inner surface of each of the plurality of pores with an electrical isolating material(145 in Fig 4b)[0041]; but does not disclose the relationship of electrodepositing a metal layer onto and within the colloidal template to be in contact with the substrate and the colloidal template; depositing a collector electrode attached onto a side surface of the cap structure to extend from the cap structure.  Therefore, it would not be obvious to make the assembly as claimed.

Response to Arguments
Applicant’s argument has been noted.  Applicant’s arguments are not persuasive.

Applicant specifically argues with respect to claims 18 (and dependent claims 19-20) “ As independent withdrawn apparatus claim 18 includes all of the structural features of independent method claim 1, Applicant respectfully submits that the nonelected claims are available for rejoinder. Specifically, the Applicant respectfully submits that claims 18-20 are available for rejoinder. Moreover, Applicant respectfully submits for the reasons stated above, in relation to independent claim 1, that the newly rejoined withdrawn apparatus claims are now in condition for allowance and respectfully requests such action.”  Examiner disagrees.  The applicants remarks are not persuasive because the examiner is unclear as to how claim 18 includes all of the structural features of independent method claim 1. Therefore, claim 18 (and dependent claims 19-20) are not rejoined.  


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D VALENZUELA whose telephone number is (571)272-9242. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA D VALENZUELA/Primary Examiner, Art Unit 2819